Holderman, J. This was an action for compensation against the State of Illinois for time unjustly served in prison. The claim is made under provisions of Chapter 37, Article 439.8(C), Illinois Revised Statutes, which is as follows: "All claims against the State for time unjustly served in prisons of this State where the persons imprisoned shall receive a pardon from the governor stating that such pardon is issued on the ground of innocence of the crime for which they were imprisoned; provided, the Court shall make no award in excess of the following amount: for imprisonment of 5 years or less, not more than $15,000; for imprisonment of 14 years or less but over 5 years, not more than $30,000; for imprisonment of over 14 years, not more than $35,000; and provided further, the Court shall fix attorney’s fees not to exceed 25% of the award granted.” The effective date of this statute was October 1, 1973. The claimant was imprisoned on May 5, 1969, by the Circuit Court of Cook County, on the charge of murder in the first degree. Thereafter, on May 23, 1974, the Governor of the State of Illinois granted the claimant a pardon on the ground of innocence of the crime of murder. The imprisonment lasted from May 6,1969, until February 2, 1972. Under the Statute, imprisonment for five years or less, unjustly served is a basis for an award for not more than $15,000. On September 23, 1974, a stipulation between the attorney for the claimant and the State of Illinois, respondent, by the Attorney General, was entered into and filed by this Court. This stipulation recites: "That on May 5,1969, the Plaintiff herein was imprisoned by the Circuit Court of Cook County, Illinois, in Cause No. 68-2829 upon which he was found guilty of first degree murder. The opinion of the Appellate Court of Illinois, First District Cause No. 55463 reversed the conviction of murder without remanding for another trial. A certified copy of the said opinion is attached to the^gomplaint herein.” The amendment above referred to, changes the procedure before the Court of Claims and the previous contention that the claimant must prove his innocence of the crime he has committed, has been eliminated and claimant is allowed to file a claim, if he receives a pardon from the Governor stating that such pardon is issued on the grounds of innocence of the crime for which he was imprisoned. On May 23,1974, Honorable Daniel Walker, Governor of the State of Illinois, granted a pardon to the claimant on the grounds that he was innocent of the crime of murder in Cause No. 68-2829, Cook County, Illinois. Since the claimant in this instance has received such a pardon, the sole obligation of the Court is to find the amount that is due the claimant and also fix the attorney’s fees that should be paid by claimant. Evidence was also introduced to show what the claimant earned in the years 1967 and 1968. Included in the evidence were the income tax returns for these years. Based upon the evidence before the Court, the Court enters an award to the claimant for the sum of $15,000.00 and, in addition, sets the attorney’s fees at the sum of 25% of the award and payable from the award.